Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
	Receipt of Remarks/Amendments filed on 10/17/2022 is acknowledged. Claims 5, 8-12 and 14-15 are cancelled. Claims 1, 7 and 13 have been amended. Claims 1-4, 6-7, and 13 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Priority
This Application, 16763939, filed 05/13/2020 is a national stage entry of PCT/EP2018/081068, with an International Filing Date of 11/13/2018, and claims foreign priority to 17201626.3, filed 11/14/2017.

Modified Rejection as Necessitated by the Amendment filed on 10/17/22
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification discloses chemicals, such as sulfated hyperbranched polyester polyol  with a degree of sulfation from 70-100%, which meet the written description and enablement provisions of 35 USC 112, first paragraph.  However, Claims 1-4, 6-7, and 13 are directed to encompass derivative, which only correspond in some undefined way to specifically instantly disclosed chemicals.  None of these derivatives meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus encompassed by the claim.  Note: MPEP 2163.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886, 1892 (CAFC 2004), further supports this by stating that:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice…. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added).

With the exception of the above specifically disclosed chemical structures, the skilled artisan cannot envision the detailed chemical structure of the encompassed derivatives, analogs, etc.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for making it.  The chemical structure itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Circ. 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016, (Fed. Cir. 1991).  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, (Bd. Pat. App. & Int. 1993), claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 (Fed. Cir. 1997) held that:

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

Furthermore, to the extent that a functional description can meet the requirement for an adequate written description, it can do so only in accordance with PTO guidelines stating that the requirement can be met by disclosing “sufficiently detailed, relevant identifying characteristics,” including “functional characteristics when coupled with a known or disclosed correlation between function and structure.” Univ. of Rochester v. G.D. Searle, 68 USPQ2d 1424, 1432 (DC WNY 2003).   
Therefore, only the chemically structurally defined chemicals, but not the full breadth of the claim(s) meet the written description provision of 35 USC § 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)	
Response to Arguments:
 Applicant remarks that the amended claims to recite the subject matter that the Office Action indicates has written description and enablement - degree of sulfation from 70% to 100%, and appears to state that the amended Claim 1, now specifying the limitation of sulfated hyperbranched polyester polyol derivative having a degree of sulfation from 70% to 100 % overcomes the 112a rejection and meets the written description and enablement provisions of 35 USC § 112, first paragraph.
The Examiner has weighed the remarks by the Applicant, and upon consideration, found it unpersuasive.  The issue is not with the degree of sulfation but rather with the “derivative”.  As explained above, the specification discloses sulfated hyperbranched polyester polyol  with a degree of sulfation from 70-100%, however, the claims appear to encompass ALL derivatives having a degree of sulfation from 70-100%, which would include anything from small atomic substitutions to appending antibodies, peptides, etc. As such, one of these derivatives meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities. The skilled artisan simply will not envision the detailed chemical structure of the encompassed derivatives, analogs, etc., regardless of the degree of sulfation. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant Claims
Applicant claims a hyperbranched polyester polyol derivative having a degree of sulfation from 70 % to 100 %, comprising the following step and its method of manufacture comprising a) reacting only glycidol and [Symbol font/0x65]-caprolactone at a temperature between 40 °C and 140 °C, wherein the caprolactone residues and glycerol residues are randomly arranged, b) reacting the hyperbranched polyester polyol with a sulfation reagent to obtain sulfated hyperbranched polyester polyol having the degree of sulfation from 70 % to 100 % and a molecular weight between 25 kDa and 75 kDa; wherein step a) is performed with a catalyst, Lewis acid, tin(II) 2-ethylhexanoate; wherein a molar ratio between glycidol and g- caprolactone is between 1:1 and 10:1; wherein the sulfation reagent is a sulfur trioxide base complex; wherein it has a degree of sulfation of from 70 to 100 %.  Applicant also claims a medicament comprising the hyperbranched polyester polyol derivative both as carrier for a pharmaceutically active substance and as a pharmaceutically active substance itself.

Claims 1-4, 6-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (WO 2008/015015 A2, cited in the IDS filed 05/18/2020), hereinafter Haag in view of Iizuka et al. (JPS61243823A), hereinafter Iizuka, and Kim et al. (Macromol. Chem. Phys. 2015, 216, 1161-1170), hereinafter Kim, and Yang et al. (Macromol. Rapid Commun. 2017, 38, 1700410), hereinafter Yang.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Haag is in the field of dendritic polyglycerol sulfonated polymers for drug delivery. The polyglycerol sulfates of Haag are useful as medicament for diseases, and is suitable as a highly functional carrier for drugs, which renders the sulfate and medicament limitations in the instant claim set obvious (Claims 14-15; p. 9, last paragraph to p. 10; p. 18, 3rd paragraph). Haag teaches that the degree of sulfonation is 30-100% (Claim 7). Particularly preferred degree is 70-95%; the sulfation is performed preferably with a complex of SO3 and pyridine as sulfation agent, rendering Claims 6-7 obvious (p. 8, 2nd paragraph). Using a SO3/pyridine at a concentration equimolar to the OH groups result in about 85% of all free OH groups being sulfated (p. 20, last paragraph; Table 1).  
Haag teaches the dendritic polyglycerol sulfate having a polyglycerol core with an average MW of 100- 1,000,000 g/mol, substitution of the one or more OH groups of glycerin with -OSO3H or -OSO-3Na to a sulfation degree of 1-100%, obtaining a MW of 200 to 5,000,000 g/mol (pp. 6-7). -Haag also teaches that the molecular weight is adjustable depending on the core and branching degree, and that the average molecular weight of the polymeric polyglycerol core according to its invention is preferably 100 to 1,000,000 g/mol, more preferably 500 to 100,000 g/mol (p. 7, last paragraph to p. 8, 1st paragraph).  As such, Haag teaches 0.1 to 1000 kDa and renders obvious the instantly claimed range.
Haag teaches Polyglycerol 1, which is suitable as carrier for drugs, and which is obtained by polymerization of glycidol and can generate dendritic polysulfates and polysulfonates (p. 18, Example 1). Figure 6 of Haag shows asymmetrical sulfated hyperbranched polymer, which renders obvious the random arrangement. 
Haag further teaches that the dendritic polyglycerol sulfates bind L- and P-selectin with high affinity, blocking the interaction with their ligands, reducing the contact between leukocyte-endothelium and thereby suppressing the migration of the leukocytes into the inflammation sites (p. 11, last paragraph). Haag shows that the degree of sulfation and binding affinity correlate positively, and that a particularly threshold value of the sulfation degree is needed for the interaction with L-selectin (p. 25). Haag shows in Fig. 5 that 76 % sulfation of its compound 2d, a dendritic polyglycerol sulfate having a molecular weight of 20,000 g/mol, reduces the L-selectin ligand binding to about 45% of the control value (Fig. 5; Figs. 3 and 5 legend in p. 15; p. 25).  The molecular weight is expressly taught, and is near the claimed 25 kDa. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Haag does not expressly teach hyperbranched poly(glycidol)-b-poly([Symbol font/0x65]-caprolactone), specifically the [Symbol font/0x65]-caprolactone reactant.  However, Haag comprehends hyperbranched polymeric polyglycerol, and comprehends that polymeric polyglycerol core is produced by using a (multi)functional starter molecule or initiator during the ring-opening polymerization of glycidol (p. 4, last paragraph; Example 1; claim 4).
Haag does not expressly teach the molecular weight instantly claimed.
	Iizuka is also in the field of highly branched polyester polymers. Iizuka teaches the polymerization of caprolactone and glycidol and cures the deficiency of Haag. Iizuka teaches copolymerizing at least 4 moles of glycidol with at least 1 mole of [Symbol font/0x65]-caprolactone (1st half of p. 2). Iizuka comprehends that the reaction of caprolactone and glycidol requires various initiators and catalysts, and that the sequence of reaction may be modified as appropriate (last 6 lines of p. 2). Iizuka exemplifies the use of tin dioctylate in catalyzing the reaction of caprolactone and glycidol (p. 4, Examples 5 and 6). Iizuka teach various structures including a randomly branched polymeric substance, reciting that the random copolymer is less crystalline.  Iizuka further teaches that the glycidol polymerized portion and the [Symbol font/0x65]-caprolactone provide hydrophilic and hydrophobic portions creating a polymer that is useful as a lipophilic surfactant (p. 3, middle section). 
	Kim teaches poly([Symbol font/0x65]-caprolactone)-b-hyperbranched polyglycerol (PCL- b -hbPG) with improved biocompatibility and stability for drug delivery. Kim teaches nanocarrier drug delivery systems using biodegradable and biocompatible PCL hydrophobic blocks and biocompatible hbPG as hydrophilic blocks (p. 1166, L. Col.,2nd paragraph; pp. 1168-1169, Section 3.4). 
Regarding the molecular weight, Yang cures the deficiency of Haag.  Yang is in the same field of endeavor and teaches nano-star-shaped polymers for drug delivery (Title, Abstract). Similar to Haag, Yang teaches hyperbranched polyglycerol (Section 4.5). Yang describes the drug encapsulation properties of star-shaped polymers, teaching biodegradable and biomimetic star-shaped copolymer with poly([Symbol font/0x65]-caprolactone) (Sections 4.1, 5.5). Yang described a study wherein branched poly([Symbol font/0x65]-caprolactone) as hydrophobic core and the branched PEG as hydrophilic arms. Yang describes the ring opening technique where higher molecular weight star polymers can be synthesized, which are useful in the biomedical field because of their biodegradability (section 4.4). Yang further teaches that the viscoelastic properties of star-shaped polymers to depend on molecular weights (Section 5.3). Yang describes in vivo studies of star polymers. Three different molecular weight (49, 64, and 94 kDa) star polymers were assessed in rats and nude mice bearing human administration. The largest star polymer showed longer plasma exposure time with different polymer biodegradation and urinary excretion rates. Tumor biodistribution was greatest for the longest circulating 94 kDa star (Section 7.3).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Kim and Iizuka to Haag and incorporate PCL in the multibranched polymer of Haag using tin(II) 2-ethylhexanoate Sn(Oct)2 as catalyst as taught by Kim and Iizuka, and keeping the degree of sulfation by Haag for binding, and arrive at the instantly claimed sulfated hyperbranched polyester polyol obtained from glycidol and [Symbol font/0x65]-caprolactone monomers. Haag and Kim and Iizuka are in the field of hyperbranched polymers comprising glycidol/glycerol, similar to the instant invention. One would have been motivated to do so because Kim and Iizuka have taught that incorporation of caprolactone segments into the backbone of polyglycerols results in polymers with good biodegradability and biocompatibility per Kim, and has good surfactant properties due to their hydrophilic and hydrophobic portions that are useful in drug delivery systems, per the combined teachings of Kim and Iizuka. 
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Iizuka and Kim with Haag, copolymerizing at least 4 moles of glycidol with at least 1 mole of [Symbol font/0x65]-caprolactone per the teaching of Iizuka creating a randomly branched polymeric substance according to Iizuka, and obtaining a less crystalline product.  The conclusion of obviousness is grounded on the rationale that some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings and arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Alternatively, one would start with the molar ratio of glycidol:caprolactone based on the teaching of Iizuka, and optimize the molar ratio to obtain the desired form, e.g. less or more crystalline, or depending on the use, i.e. more glycidol OH for more sulfation.  Similarly, one would start with the molecular weights taught by Yang and manipulate the molecular weight within the range taught by Haag, depending on the desired branching, viscoelastic properties, and desired polymer biodegradation and excretion rates, as well as the application, which in the case of Yang is for tumor distribution. An improvement in the art would have been obvious if “it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: “…“it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” Note MPEP §2144.05(II)(A) on this issue.  Likewise, optimization of a range or other variable within the claims flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 65 USPQ2d 1379, 1382. Note that this applies even if the prior art range is very broad, as in this case with Haag.  In In re Waymouth and Koury, 182 USPQ 290, the prior art range was 0.0000001 to 1.3 (called “extremely broad”); the claims were 0.08 to 0.75. The court stated, “In order to show an unexpected result, we do not believe that the lamp must be inoperable over other ranges, but rather that over the claimed critical range, there be a difference in kind, rather than in degree.” As is stated in Iron Grip Barbell Co. v. USA Sports, Inc., 73 USPQ2d 1225, 1228 “[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Note similar language in In re Cooper, 57 USPQ 117, 119-120 and Ormco Corp. v. Align Tech., Inc., 79 U.S.P.Q.2d 1931, 1940. To overcome this prima facie case of obviousness applicants must show “that the claimed range achieves unexpected results relative to the prior art range.” (Peterson). 
	
A person with ordinary skill in the art before the effective filing date of the claimed invention would have incorporated caprolactone in the sulfated hyperbranched polyglycerol polymer of Haag and would have started with the molar ratios and molecular weight disclosed by Yang with reasonable expectation that it would enable precise and convenient control of synthesizing biodegradable and biocompatible hyperbranched sulfated polyester polyol. It would be obvious to perform the sulfation last per the method of Haag, i.e. after the one pot synthesis of glycidol and caprolactone of taught by Iizuka, as the sulfates are introduced at the terminus for binding interaction with L-selectin per the teaching of Haag. 
Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments:
Applicant argues the 103 rejection over Morrell in view of Iizuka, Carna, and Haag. Applicant argues that Morell discloses well-defined multi-arm star copolymers of hyperbranched poly(glycidol)-b-poly(c-caprolactone) having a molecular weight between 1-3 kDa that are insoluble in aqueous solutions and are not biodegradable; furthermore, the MW of 1-3 kDa of the copolymer is not suitable for drug carriers. Applicant also argues that Morrell is silent on the molar ratio of glycidol to [Symbol font/0x65]-caprolactone. Applicant alleges that, in comparison, its invention is unique because of the random structure and MW weight that makes it pharmaceutically active, also due to its degree of sulfation of 70-100%. 
Applicant’s arguments with respect to the rejection over Morrell have been considered but are moot because the new ground of rejection does not rely on Morrell applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new rejection is necessitated by the amendments filed on 10/17/2022.
Applicant submits that Morell and Iizuka, Carna, and Haag omit the presently claimed subject matter. Applicant argues that Iizuka non-analogous art, describing copolymers that are useful intermediates for chemical products, such as paints, adhesives, etc. Further, Applicant argues that Iizuka is silent on the solubility and biodegradability of the copolymer, and there is no teaching or suggestion that the molar ratio of Iizuka’s glycidol and caprolactone would influence the solubility of the copolymer. Additionally, the copolymer of Iizuka has an average MW of 2.2 kDa. 
Applicant appears to argue that Iizuka is non-analogous art as Iizuka describe the polymers as being useful in paints, adhesives, moldings or lipophilic surfactants instead of as carrier for a pharmaceutically active substance.  These arguments are also unpersuasive, and attribute an overly narrow range of interest and creativity to the person of ordinary skill in the art. Cf KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 420-21 (2007) (explaining that a person with ordinary skill in the art is "a person of ordinary creativity, not an automaton," and "in many cases ... will be able to fit the teachings of multiple patents together like pieces of a puzzle"). Whether two references are analogous art is determined by two separate tests: "(1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved." In re Bigio, 381F.3d 1320, 1325 (Fed. Cir. 2004). The use of the same polymers as surfactants in coatings and drug excipients are widely known.  See for example Herzberger et al. (Chem. Rev. 2016, 116, 2170−2243). Iizuki teaches polymers with hydrophilic and hydrophobic parts that are useful for their surfactant and viscoelastic properties, and which are also recognized by Kim for their usefulness in drug delivery as discussed above. Furthermore, it is reasonably pertinent to the problem addressed by the instant Application, which is to obtain a hyperbranched polyglycerol that has good biodegradability. As such, the Examiner respectfully points that the difference in application is merely intended use. Additionally, this intended use only applies to instant Claim 13. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  The primary art Haag is modified by Iizuki with the incorporation of PCL.  Haag is relied on to teach the medicament, not Iizuki.  A person skilled in the art would have researched how to increase biodegradability of polyglycerols and would have found PCL as the Examiner had, and would have found the Iizuki and Kim references and be motivated to combine their teachings with Haag because all three teach related polymer systems and their advantages. Therefore, the Iizuki art is pertinent. 
Applicant argues that Carna does not teach to manufacture a pharmaceutically active hyperbranched polyester polyol; does not teach to use glycidol and [Symbol font/0x65]-caprolactone in a molar ratio between 1: 1 and 10: 1 for manufacturing the polyester polyol. Ate resulting glycerol-modified polycaprolactone (GMPCL) of Carna is structurally different from the claimed sulfated hyperbranched polyester polyols, and is non-soluble in water. The product of Carna has MW of 200 Da, 402 Da, 3020 Da, 12 kDa and 82 kDa, which are not in the range of 25-75 kDa as instantly claimed. Applicant argues that the person skilled in the art could not learn from a combination of Carna and Haag that the ratio between glycidol and [Symbol font/0x65]-caprolactone must be shifted significantly to the side of glycidol because Carna that discloses a maximum glycerol content of 20 % with respect to [Symbol font/0x65]-caprolactone. There is no teaching or suggestion in Carna or in Haag (and not in in Morell and not in Iizuka) for the claimed ratio between glycidol and [Symbol font/0x65]-caprolactone.
Applicant’s arguments with respect to the rejection over Carna have been considered but are moot because the new ground of rejection does not rely on Carna applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new rejection is necessitated by the amendments filed on 10/17/2022.
In the above rejection, Haag is the primary art, and now is modified by Iizuka, Kim, and Yang which teach the use of PCL in hyperbranched polyglycerol polymers. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616